Citation Nr: 0007468	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-46 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1993 RO decision which granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from March 1992.  In a December 1998 
action, the RO assigned a 50 percent rating for PTSD, 
effective from March 1992.  The veteran appeals for a higher 
rating.  

The Board notes that the veteran submitted a VA Form 9 in 
December 1994 and in July 1996.  On the latter, he indicated 
a desire for a personal hearing before a member of the Board 
in Washington, D.C.  The Board contacted the veteran by 
telephone in February 2000 to clarify whether he still 
desired a hearing, and the veteran stated that he no longer 
wanted a hearing and requested the Board to proceed with its 
review of his appeal.  


FINDING OF FACT

The veteran's service-connected PTSD produces no more than 
considerable social and industrial impairment; and the 
condition produces no more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  


CONCLUSION OF LAW

The veteran's PTSD is not more than 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), and § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1967 
to April 1970.  Service department records show that he 
served as a construction equipment operator in Vietnam from 
December 1967 to December 1968.  Service medical records do 
not show any treatment or diagnosis of a psychiatric 
disorder.  

An October 1990 VA counseling intake assessment shows the 
veteran sought marriage counseling.  He gave a past history 
of alcohol abuse, and he reported current marijuana use.  The 
assessment indicated that he was somewhat emotionally 
constricted in his marital relationship and experienced a 
great deal of anger and anxiety which he "self-medicates" 
with cannabis.  

In March 1992, the veteran submitted a claim for service 
connection for PTSD.  

A November 1992 VA social survey indicates that the veteran's 
primary area of employment was in construction and that he 
currently worked as a cement finisher.  The veteran 
acknowledged abusing drugs and alcohol.  He noted that he has 
never had inpatient psychiatric care and had been seen at the 
VA for a year concerning PTSD.  He reported that he was 
taking an anti-depressant and an anti-anxiety drug.  He 
reported that he was currently depressed, had no self-esteem, 
experienced flashbacks and nightmares/night sweats, struck 
out at his wife at night, easily went into rages without 
reason, distrusted others including his wife, and was a loner 
with difficulty socializing.   

On a November 1992 VA examination, the veteran complained of 
experiencing signs and symptoms compatible with PTSD, to 
include recurrent and intrusive distressing recollections of 
events in Vietnam, flashbacks and possible hallucinations, 
avoidance of stimuli and thoughts associated with trauma, 
markedly diminished interest in significant activities, 
feelings of detachment or estrangement from others including 
family, a sense of foreshortened future, and increased 
arousal symptoms (such as difficulty sleeping, irritability 
or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response).  The 
veteran reported that he has had difficulty in getting along 
with other men and has been close to losing his temper at 
work or jeopardizing his job due to inappropriate, 
unprovoked, and aggressive episodes.  He stated that with the 
help of ongoing therapy he has been able to at least maintain 
the status quo.  On examination, the veteran was cooperative.  
His affect was appropriate to the purpose of the interview.  
His mood was "okay".  His thought processes were within 
normal limits.  His thought content was negative for any 
suicidal ideation, intention or plan.  There was no homicidal 
or paranoid ideation or delusions or hallucinations.  His 
attention span, concentration, memory, and orientation were 
within normal limits.  He denied any drug or alcohol use.  
The diagnosis was PTSD, chronic, mild to moderate in 
severity.  The Global Assessment of Functioning (GAF) scale 
score was approximately 60 currently and 70 (highest) in the 
past year.  The examiner commented that the veteran appeared 
capable of managing his own benefit payments.  

A March 1993 VA outpatient record from the Chemical 
Dependency Clinic (CDC) indicates that the veteran was seen 
on an initial intake visit.  It was noted that he continued 
to feel depressed on an ongoing basis; that he denied 
suicidal ideation although it had crossed his mind; and that 
he seemed to want to work on his relationship with his wife 
who expressed her unhappiness, frustration, and pain.  

VA outpatient records dated from April to September 1993 show 
that the veteran attended therapy sessions with his wife and 
children in the CDC.  A doctor's note in April 1993 indicates 
that the veteran's concentration and sleep were better and 
that he could better handle situations at home when he had 
thoughts of Vietnam.  

In an October 1993 decision, the RO granted service 
connection and a 10 percent rating for PTSD, effective March 
27, 1992, the date of receipt of the claim.  

Medical records from Community Memorial Hospital show that 
the veteran was hospitalized in December 1993 for syncope.  
At the time, he also complained of anterior chest pain.  An 
examination was unremarkable.  The final diagnoses were 
syncope, chest pain, and history of PTSD.  

On a January 1994 VA biopsychosocial assessment from the CDC, 
the veteran reported his substance abuse history.  An 
outpatient note that month indicates that he continued to 
have daily symptoms of PTSD.  

A February 1994 VA outpatient record indicates that the 
veteran was seen in the CDC for a medical evaluation.  It was 
noted that his PTSD symptoms consisted of sleep fragmentation 
(mild to moderate), startle reflex, and intrusive thoughts.  
It was also noted that he had quit alcohol, cigarettes, and 
marijuana and that he had a strained marital relationship.

In a statement received in April 1994, the veteran expressed 
his disagreement with the RO's October 1993 decision, 
contending that his disability was much more disabling than 
reflected in his assigned rating.  He stated that his 
symptoms included an unusually severe startle response; that 
he was a union cement finisher who only worked four months 
out of the year and that his startle response made his 
productivity suffer; that he had frequent and violent rages 
after discovering that a co-worker scared him on purpose; 
that his symptoms also included severe depression, feelings 
of worthlessness, frequent nightmares and night sweats, and 
difficulty sleeping; that he argued daily with his wife and 
did not have many friends; that he never went out socially 
with his wife except for therapy; and that he has considered 
suicide.  

An April 1994 VA outpatient record from the CDC relates that 
the veteran remained abstinent from alcohol and marijuana and 
that his relationship with his wife began to improve since 
their participation in couples therapy.  The veteran 
continued to complain of depression over and above his PTSD 
symptoms.  

A January 1995 VA outpatient record from the CDC indicates 
that the veteran continued to do well in his recovery and 
remained abstinent of nicotine and caffeine, with short 
relapses regarding beer and cannabis.  

In a February 1995 letter, Richard Cohen, M.D., indicated 
that he saw the veteran with a complaint of headaches and 
that there had been no discussion as to whether or not they 
were a result of PTSD.  

An August 1995 VA outpatient record from the CDC indicates 
that the veteran relapsed on alcohol and marijuana and that 
he desired to resume clinic visits for support with 
abstinence.  

In a statement received in November 1995, the veteran 
requested re-evaluation of his PTSD.  He stated that his life 
was a "nightmare" and that his job had become increasingly 
difficult due to his paranoia.  He stated that his boss 
delighted in doing things to provoke his startle response.  
He indicated that as he would not be able to find a job that 
would pay what he was currently earning he endured the abuse 
at work.  He indicated that he had great difficulty when 
Orientals were around and that his job site with its noises 
and smells contained reminders evoking daily flashbacks of 
Vietnam.  He stated that he has plotted suicide and that PTSD 
has destroyed a normal relationship with his family.   

In a statement received in November 1995, the veteran's wife 
indicated that their marriage was a "shambles," attributing 
it to the veteran's drastic behavioral change since returning 
from Vietnam.  She described the veteran's unpredictable 
behavior, nightmares, isolation from others, strained 
relationship with the family, anger episodes, humiliation at 
work, self-medication with alcohol and marijuana, obsessions, 
and emotional unavailability.  She indicated that she could 
not rely on the veteran to remember from one day to the next 
what he said he would do (even making lists as a reminder did 
not help him when he was on a "downhill") and that he could 
not function enough to follow through with his 
responsibilities.  She related that their children did not 
like to be left alone with the veteran for too long, fearing 
his mood changes and episodes of rage.  

A December 1995 VA outpatient record from the CDC indicates 
that the veteran remained abstinent from alcohol although his 
marital relationship was dissolving.  

In a January 1996 statement, the veteran indicated that he 
could not tolerate life without taking Prozac daily because 
otherwise he would become angry and lose control.  

A VA outpatient record from the CDC indicates in May 1996 
that the veteran has been off all psychoactive drugs for two 
months.  On another outpatient record in July 1996, a doctor 
indicated that the veteran had been feeling better ever since 
his abstinence from alcohol and marijuana and that he was 
more alert at work and his marital problems have lessened.  
The doctor noted that he would compose a letter in support of 
raising the veteran's disability rating from 10 percent to 30 
percent, as the veteran was moderately disabled and 
occupational retraining was indicated.  

In a July 1996 letter, a VA staff doctor in the CDC indicated 
that the veteran's PTSD symptoms impacted dramatically on his 
occupational and social functioning, despite his ability to 
work and the fact that he had a wife and family.  He stated 
that the veteran was trained in construction cement work but 
that his ability to perform effectively on a continuous basis 
was severely impaired, noting that the veteran's severe 
startle reaction to sudden loud noises in the workplace 
overrode his own equipment sounds and caused him to "drop 
down on all fours."  The doctor stated that this reaction 
could be dangerous on construction sites, that co-workers 
made fun of such frequent reactions, and that new co-workers 
evoked suspiciousness (as had new replacements in Vietnam).  
He indicated that socially the veteran's cue-related 
flashbacks and avoidant behaviors markedly diminished family 
relationships.  He noted that the veteran's symptoms have 
worsened since he was in good alcohol recovery.  The doctor 
concluded that the overall effect of the veteran's PTSD 
symptoms was that he was severely limited occupationally; 
that his work was seasonal (four to five months) and his 
symptoms precluded finding suitable employment at other 
locations; that his symptoms substantially impaired his 
social relationships; and that the chronic strain of PTSD 
symptoms on him and his wife made their marital relationship 
precarious.  

On an October 1996 statement, the veteran indicated that he 
would not be functioning at all on the job but for the fact 
that he was a seasonal employee.  He stated that since 
Vietnam he has become a loner in life including on the job 
site and that his co-workers delighted in seeing him in agony 
over unexpected noises, sirens, and visitors (those of 
Oriental appearance).  He suspected that his hospitalization 
in December 1993 was due to the stress he worked with on a 
continual basis and that he was relieved of this stress in 
the winter months when he was not working.  

VA outpatient records from November 1996 to January 1997 show 
that the veteran was seen for individual counseling sessions 
to discuss his anxiety and relationships.  

On a February 1997 VA examination, the veteran reported that 
over the past few years his condition had not changed 
dramatically, although over the past four months he had been 
feeling worse regarding his sleep since he stopped drinking 
alcohol and using marijuana.  He reported that he worked in 
construction as a cement finisher usually six months out of 
the year and that his symptoms were much worse when he worked 
because he encountered people and situations that triggered 
many of his symptoms.  He indicated that he might lash out, 
with his difficulty in controlling his temper.  He reported 
difficulty in dealing with co-workers and was afraid of 
losing his job.  He stated that he was trying to change his 
job to work in the post office where he would be working 
alone most of the time.  The veteran indicated that he was 
presently taking Prozac with minimal response and that when 
he was not working he stayed home and tried to avoid people.  
On examination, the veteran was calm and cooperative, with no 
psychomotor agitation or retardation.  There were no tremors 
or abnormal movements.  He had good eye contact, and his mood 
was good.  His affect was appropriate and of full range.  His 
thought processes and content were within normal limits.  His 
cognition was intact and his insight and judgment were good.  
The diagnosis was PTSD, chronic, moderate.  The GAF scale 
score was 65 currently and 70 over the past year.  The 
examiner commented that it appeared that the veteran's PTSD 
symptoms fluctuated, depending on his job situation, but that 
it seemed that his symptoms were not severe enough to 
significantly impair his job performance.  The examiner 
stated that nevertheless it might be better for him to work 
in a job with less stimuli to trigger his PTSD symptoms, as 
noted by the veteran.  

A March 1997 VA outpatient record indicates that the veteran 
complained of intermittent chest pain provoked by anxiety and 
anger.  A work-up showed that he was non-cardiac.  

A July 1998 VA outpatient record from the CDC indicates that 
the veteran had a difficult time since his last visit and 
that his PTSD symptoms had increased.  It was noted that he 
had changed jobs and bosses which was stressful and that his 
irritability had increased.  The veteran reported that he 
relapsed with alcohol and was attending individual counseling 
so that he could deal with his rage.  He requested inpatient 
treatment for PTSD in the coming winter when he would not be 
doing his usual construction work.  An October 1998 record 
notes that the veteran has remained abstinent from alcohol 
since June and that he continued occasional use of cannabis 
as a stress reduction agent, although it caused difficulties 
with his wife.  It was noted that the veteran continued to 
have symptoms of PTSD, which had worsened initially when he 
tried to moderate his alcohol use but now had stopped 
worsening from the cessation of alcohol because the veteran 
appeared to be in control of alcohol abstinence.  

On an October 1998 VA examination, the veteran reported that 
he was seeking a higher rating for PTSD due to more frequent 
nightmares and more intensive symptoms.  He reported frequent 
episodes of depression, a severe startle reaction to loud 
noises, and an increasingly low tolerance for people.  He 
related being hypervigilant to stimuli, such as Oriental 
voices.  The veteran reported that he worked six months a 
year in construction as a cement finisher and that his 
symptoms worsened during that period.  On examination, the 
veteran's affect and demeanor were appropriate, and he was 
oriented in all three spheres.  His insight and judgment were 
poor.  His cognition was intact.  The veteran related that he 
heard voices in the past, particularly during episodes of 
suicidal ideation when he wanted to kill himself in his car 
or use a chain saw on himself.  He had been on several 
medications and was currently taking Wellbutrin.  He was 
currently being seen in the VA's PTSD clinic and CDC.  He was 
considered competent to handle VA funds.  He underwent 
psychological testing that revealed results consistent with 
moderate to severe depression, combat-related PTSD, and an 
affective disturbance such as PTSD.  The testing revealed a 
man who was highly vulnerable in the past, moody and 
opinionated, and there was evidence of possible thought 
disorder.  Also, the veteran was found to be 
"characterological" in the sense that that was consistent 
with his chemical dependency history.  The diagnosis was 
PTSD, moderate, chronic.  The GAF scale score was 53.  

In a December 1998 determination, the RO increased the rating 
for PTSD to 50 percent, effective March 27, 1992.

A January 1999 VA outpatient record from the CDC indicates 
that the veteran has been experiencing increased irritability 
and reactiveness while on his medications.  

VA medical records show that the veteran was hospitalized 
from February to March 1999 for PTSD.  On admission, he was 
considered competent and employed.  While in the hospital, he 
attended individual and group therapy.  He was diagnosed 
primarily with PTSD and secondarily with cannabinoid 
dependence (in early full remission) and alcohol abuse 
(episodic).  The GAF scale score was 54 currently and 50 
(highest) in the past year.  

In an April 1999 decision, the RO granted a temporary total 
evaluation for PTSD due to hospital treatment in excess of 21 
days, pursuant to 38 C.F.R. § 4.29, effective from February 
1, 1999 through March 1999.  

II.  Analysis

Initially, it is noted that the veteran's claim for a rating 
higher than 50 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board notes that the regulations pertaining to evaluating 
mental disorders were revised effective November 7, 1996, 
during the pendency of the present appeal.  Under the 
circumstances of this case, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, in effect prior to November 7, 
1996, a 50 percent evaluation for PTSD requires that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation for PTSD requires that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and that psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the individual is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Under the new rating criteria, in effect since November 7, 
1996, a 50 percent evaluation for PTSD requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

In addition to his service-connected PTSD, the veteran has 
non-service-connected alcohol and drug dependence which has 
been the subject of extensive treatment during the period of 
the appeal.  Impairment from the non-service-connected 
substance abuse may not be considered in support of a higher 
compensation rating.  38 C.F.R. § 4.14.

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 50 
percent disabling; it does not meet the rating criteria for a 
70 percent rating under either the old or new regulations.  

The medical evidence shows that the veteran was primarily 
treated for PTSD at VA clinics.  Since 1990, he has received 
counseling and therapy with regard to improving his 
relationships with his family and coping with PTSD.  He 
underwent three VA examinations, in November 1992, February 
1997, and October 1998, and was hospitalized on one occasion 
from February to March 1999.  On the medical records and in 
statements, the veteran related that he has worked a seasonal 
job in construction as a cement finisher for a number of 
years and that the job has been a major source of stress for 
him, exacerbating his PTSD symptoms.  On the November 1992 VA 
examination, his GAF score was 60, representing moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  In the opinion of one VA doctor expressed in a 
July 1996 letter, the veteran's PTSD symptoms severely 
limited him occupationally and substantially impaired his 
social relationships.  On the February 1997 VA examination, 
the veteran's GAF score was 65, representing some mild 
symptoms or some difficulty in social or occupational 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The VA examiner 
stated that the veteran's symptoms were not severe enough to 
significantly impair his job performance.  On the VA 
examination in October 1998 and VA hospitalization from 
February to March 1999, the veteran's GAF score was 53 and 
54, respectively, representing moderate symptoms.  The 1998 
VA examiner opined that the veteran was moderately 
industrially handicapped.  

Considering the old rating criteria, the veteran's overall 
disability picture does not reflect that his condition is 
productive of more than considerable (50 percent) social and 
industrial impairment.  The veteran is gainfully, if 
seasonally, employed and working as a cement finisher.  On 
all occasions when the veteran's overall occupational and 
social impairment level was assessed, his GAF score reflected 
that his PTSD was no more than moderately disabling.  The one 
exception to this was on the veteran's VA hospital report in 
March 1999, which indicated that his GAF score in the past 
year was 50, representing serious symptoms or severe 
impairment in social and occupational functioning.  
Nevertheless, this finding is inconsistent with the GAF score 
of 53 furnished just a few months prior to the 
hospitalization at the time of the October 1998 VA 
examination, which is viewed as a more accurate assessment of 
the severity of the veteran's PTSD because it was based on a 
contemporaneous and comprehensive examination.  Additionally, 
the VA doctor's opinion in the July 1996 letter described the 
veteran's occupational impairment as severely limited by PTSD 
symptoms.  That same doctor, however, also opined on an 
outpatient record earlier in the month that the veteran was 
moderately disabled.  The veteran and his wife submitted 
letters in November 1995 describing the harmful effects of 
PTSD on the veteran's work and family; however, after review 
of the entire record, the Board finds that the veteran's PTSD 
rating does not warrant a rating higher than 50 percent.  

The veteran's overall psychiatric disability picture also 
does not meet the new rating criteria for a 70 percent 
rating; PTSD symptoms do not result in occupational and 
social impairment with deficiencies in most areas (such as 
work, family relations, judgment, thinking, and mood) due to 
various symptoms.  There is no objective evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  The veteran's poor insight and judgment, 
episodes of irritability and rage, and significant difficulty 
in establishing and maintaining work and social relationships 
are reflective of the criteria for a 50 percent rating.  In 
sum, the evidence demonstrates that the veteran's PTSD 
produces no more than occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
No more than a 50 percent rating is warranted under the new 
criteria.

In conclusion, the Board finds that the preponderance of the 
evidence demonstrataes that the level of the veteran's social 
and occupational impairment from PTSD is no more than 50 
percent disabling under either the old or new rating 
criteria.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and a higher rating for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

A rating in excess of 50 percent for PTSD is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

